ON APPLICATION FOR REHEARING
ODOM, J.
In its application for rehearing, defendant complains at the court’s finding that plaintiff is totally disabled and points out that Dr. Sanderson testified that plaintiff could do some work.
It is no doubt that plaintiff can do some work, but Dr. Sanderson and other physicians testified that plaintiff suffered pain while standing, and some .of the physicians testified that in order for the fracture to heal properly, plaintiff would have to rest.
Even where it is shown that it is possible for an injured employee to do some work, it would be a harsh and unjust ruling to hold that he must work while, in pain, and especially so when it is shown that work will retard the process of healing.
If we thought the plaintiff could work without pain and suffering and that such would not aggravate the fracture, we would not hesitate to hold that he is only partially disabled.
But under the circumstances of this case, we think our findings are correct.
Rehearing refused. .